DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hope Simpson et al. (US 2019/0336108; Hope Simpson) in view of Yu et al. (US 2015/0141832; hereinafter Yu).
Hope Simpson show a method to characterize blood flow dynamics in vivo, comprising: (a) obtaining a Doppler acquisition in vivo (transducer array with beam steering, [0024]; Doppler/vector flow imaging, [0029]-[0030]); (b) processing the Doppler acquisition to determine three-dimensional angle-resolved RF data (3D Doppler, [0030]; neural net trained to provide flow imaging data including beam-angle dependent velocity information); (c) repeating the steps (a) and (b) to obtain four-dimensional dimensional angle-resolved RF data (accounting for temporal aspects of blood flow, [0037]; [0041]); and (d) inputting the four-dimensional angle-resolved RF data into a trained neural network, wherein the trained neural network is adaptive to the dimensions of the angle-resolved RF data, and wherein the trained neural network outputs spatially resolved flow velocities in multiple blood flow dimensions (B-mode image overlaid with color coded flow imaging data map representing the flow velocities in multiple dimensions; [0033]).
Also, deriving from the outputs of the trained neural network and displaying temporal hemodynamic flow velocity profiles in the multiple blood flow dimensions at a given spatial location (display of the vector flow Doppler data is representative of the flow profile, by providing the temporal flow information in a color coded format; [0029]-[0030], [0033]).
While Hope Simpson refers to obtaining data using an array, and refers to vector flow imaging, Hope Simpson fails to explicitly state that the data is acquired with two or more transmit/receive pairs, with different pairs at different transmit angles.
Hope Simpson also fails to show wherein the different transmit angles are two or more angles; wherein the different transmit angles are three to five angles; wherein the three-dimensional angle- resolved RF data comprises axial data, lateral data, and transmit angle data; wherein the four-dimensional angle- resolved RF data comprises axial data, lateral data, transmit angle data, and slow time; wherein the multiple blood flow dimensions comprise at least an axial dimension and a lateral dimension.
Yu discloses a method and apparatus for ultrasound flow vector imaging.  Yu teaches that the data is acquired with two or more transmit/receive pairs, with different pairs at different transmit angles (flow vector estimation in VPI works by processing, for every pixel position, its corresponding set of slow-time signals from all Tx-Rx pairs, [0042]-[0045]).  Yu also teaches wherein the different transmit angles are two or more angles (merit of using more than two Tx angles is that flow vectors can be robustly estimated, [0037]; [0012], [0032]; Fig. 1a, 1b); wherein the different transmit angles are three to five angles (merit of using more than two Tx angles is that flow vectors can be robustly estimated, [0037]; [0012], [0032]; Fig. 1a, 1b); wherein the three-dimensional angle- resolved RF data comprises axial data, lateral data, and transmit angle data (transmit angle data, [0032]; axial/lateral, [0043], [0047]); wherein the four-dimensional angle- resolved RF data comprises axial data, lateral data, transmit angle data, and slow time (transmit angle data, [0032]; axial/lateral/slow time, [0043], [0047]); wherein the multiple blood flow dimensions comprise at least an axial dimension and a lateral dimension ([0043]).
While Hope-Simpson refers generally to vector flow imaging and using a neural network to obtain flow information, Hope-Simpson does not detail the specifics of vector flow imaging and corresponding processing.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hope Simpson so that the data is acquired with two or more transmit/receive pairs, with different pairs at different transmit angles as taught by Yu, as Yu teaches that flow vector estimation in VPI works by processing, for every pixel position, its corresponding set of slow-time signals from all Tx-Rx pairs ([0042]).  Furthermore, it would have been obvious to utilize a neural network which accounts for various data which is known to be related specifically to vector flow imaging applications as taught by Yu, as Yu teaches that transmit angle, axial, lateral, and slow-time are all important parameters which are utilized when performing flow vector estimation ([0043], [0047]), and utilizing these parameters will improve the overall accuracy of the result.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793